DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In claims 22, 33, and 37, the limitation “display a 3D target location relative to a 3D model of the branched structure” is not mentioned in the specification and is considered new matter.
Notably, [0145] of the filed specification is directed to Figure 11, which describes the display format in which “two-dimensional slice views” are displayed.  
Furthermore, [0147] of the filed specification describes point selection in the “two-dimensional image” and “designation of the point in the three-dimensional CT data coordinate system”.  The examiner notes that while a 3D coordinate system is established in relation to displayed two-dimensional images, this does not refer to a display of a “3D target location relative to a 3D model of the branched structure”.
There is no other mention in the disclosure of the claim limitation “display a 3D target location relative to a 3D model of the branched structure”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 22, 33, and 37, the limitation “display a 3D target location relative to a 3D model of the branched structure” renders the claim indefinite.  It is unclear what is meant by the limitation “display a 3D target location” and the term is not mentioned in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-24, 27, 29-35, and 37-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acker (U.S. 6,016,439) in view of Manwaring et al. (U.S. 5,638,819), Geiger et al. (U.S. 6,711,433 B1), and Saito et al. (US 2001/0027272; hereinafter Saito).
	Regarding claims 22, 27, 29, 33, 34, 38, and 39, Acker teaches a method for guiding steering of a catheter through a branched structure to a target location (e.g. col. 10, lines 30-40, “thread the instrument through the venous system, through cavities with the brain or through other cavities or openings”), the method comprising:

	displaying a target location (e.g. col. 10, lines 30-31, “align the instrument with the lesion” would require the operator to identify the lesion at some point prior to aligning the instrument; preceding steps for selecting the region of interest for acquiring the stored imaging data (e.g. fig. 4, items 208 & 212) would also read on this limitation (e.g. col. 8, lines 19-40; fig. 1)); advancing the catheter into the branched structure (e.g. col. 10, lines 30-40, “thread the instrument through the venous system, through cavities with the brain or through other cavities or openings”);
	displaying the position and the pointing direction of the tip of the catheter (e.g. col. 3, lines 55-57; col. 10, lines 20-30, “new position and/or orientation”); and
	Acker may fail to explicitly teach displaying the pointing direction of the tip of the flexible steerable catheter and Acker may fail to explicitly teach displaying a representation of at least one parameter, the parameter being at least one of: an angular deviation between the pointing direction of the tip of the catheter and a direction from the tip of the catheter towards the target location, a direction of deflection required to bring the pointing direction of the catheter into alignment with the target location, and a distance from the tip of the catheter to the target location.  However, in the same field of endeavor, Manwaring et al. teach displaying a representation of at least one parameter, the parameter being a direction of deflection required to bring the pointing direction of the catheter into alignment with the target location and a distance from the 
	Acker and Manwaring et al. teach the limitations as discussed above but arguably fail to teach that the target, position, the pointing direction, and advancement of the catheter are displayed relative to a three-dimensional model of the branched structure and registering it with respect to CT data.  However, in the same field of 
	Acker, Manwaring, and Geiger fail to explicitly show displaying a 3D target location relative to a 3D model of the branched structure.
	Saito discloses methods and devices for medical device navigation and display.  Saito teaches displaying a 3D target location relative to a 3D model of the branched structure ([0151]-[0160]; Figure 13 illustrates the anatomical locations displayed in a three dimensional format such that different elements in the image can be visualized three-dimensionally relative to one another).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Acker, Manwaring, and Geiger to display a 3D target location as taught by Saito, as this will allow for the operator to more easily visualize the inserted device relative to the anatomical locations. 
	Regarding claim 23, Acker in view of Manwaring further in view of Geiger et al. and Saito teach wherein the representation of at least one parameter is displayed in the context of a representation of a view taken along the pointing direction of the tip of the catheter (e.g. see Manwaring: fig. 2, item 46, refer to the combination of items 36’ and 
	Regarding claims 24 and 35, Acker teach wherein the position measuring system is a six-degrees-of-freedom position measuring system (e.g. col. 4, line 64 – col. 5, line 26, the orientation measuring would be able to measure in three rotational degrees of freedom, and the 3 degrees is measured by the positioning system in 3 degrees of translational freedom; also see col. 12, line 63 – col. 14, line 31, referring to the multiple types of positioning systems that can be used).
	Regarding claim 37, Acker teach the limitations as discussed above but fail to teach the at least one parameter including a geometrical relationship between the tip of the catheter and the target location.  Manwaring et al. teach a graphical representation of a direction towards the target location (e.g. fig. 7, item 108).  Manwaring et al. also teach in the same figure a graphical representation of at least one parameter defined by a geometrical relation between a pointing direction of the distal portion of a probe and a pointing direction to the target (e.g. fig. 7, refer to either item 108 and/or 112 which are parameters defined by a ‘geometrical relation between a pointing direction of the distal portion of the).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a graphical representation of at least one parameter defined by a geometrical relation between a pointing direction of the distal portion of the flexible steerable catheter and a pointing direction to the target.  Such a modification allows for the advantage of displaying information to a user for better real 
	Regarding claim 40, Acker teaches or renders obvious the representation of the pointing direction of the tip of the flexible, steerable catheter is displayed in context of a representation of a view taken that is non-parallel to the pointing direction of the tip of the flexible, steerable catheter (e.g. col. 19, lines 19-45, “the actual image may be displayed superposed over a larger synthetic image”, in this case the ‘representation of the target’ can be considered one of the anatomical features in the peripheral region and the ‘representation of the current position’ is considered the center of the central region).
	Regarding claims 30-32 and 41, Acker may fail to teach that the catheter is a bronchoscope advancing through branched structure, but do teach that the endoscope is often used to explore the inside of cavernous organs such as the alimentary tract or lungs (e.g. col. 1, lines 60-64), and that the endoscope can be used in various bodily structures such as ones containing lumens (e.g. col. 10, lines 39-59).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the endoscope/catheter as a bronchoscope through a branched structure in order to diagnose and treat airway diseases associated with the lungs and air passages (e.g. col. 1, lines 60-64).  This can also be considered a design choice as it is dependent on the area of interest for diagnosis and treatment.

Claims 25 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acker in view of Manwaring et al., and further in view of Geiger et al.,  as applied to claims 22 and 33 above, and further in view of Thompson et al. (U.S. 2002/0068868 A1).  The references teach the limitations as discussed above but may fail to explicitly teach wherein the catheter includes a multi-directional steering mechanism. However, in the same field of endeavor, Thompson et al. teach a catheter with a multi-dimensional steering mechanism (e.g. fig. 1, 4, and 5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a multi-directional steering mechanism in order to swiftly and accurately steer the distal section of the catheter in multiple planes within the body of a patient (e.g. para 8).

	Claims 26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acker in view of Manwaring et al., Geiger et al., and Saito et al. (US 2001/0027272; hereinafter Saito) as applied to the claims above, and further in view of Hoshino et al. (U.S. 2002/0058868 A1).  The references teach the limitations as discussed above but may fail to explicitly teach displaying a path traveled or intended path along with the current position of the tip of the catheter.  However, in the same field of endeavor, Hoshino et al. teach displaying a variety of information including catheter tip, path, and target during navigation (e.g. para 102).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include displaying a representation of the path traveled or intended path with a current position of the tip of the catheter.  Such a modification would allow the operator to see more relevant and useful information during navigation within the body (e.g. para 102).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793